                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO




     REVERSE MORTGAGE FUNDING, LLC,

         Plaintiff,

                 v.
                                                          Civil No. 16-3092 (ADC)
     THE ESTATE OF ANGEL RAFAEL
     ANTONINI-NAZARIO, et al,

        Defendants.



                                    OPINION AND ORDER

I.      Procedural Background

        Plaintiff, through counsel, brought this foreclosure action under 28 U.S.C. § 1332 alleging

that complete diversity exists among the parties and that the amount in controversy exceeds the

statutory threshold amount. ECF No. 1 at 1. The original complaint filed in December 2016

asserted that plaintiff was a “corporation with its principal place of business located at 3900

Capital City Blvd., Lansing, MI 48906.” Id., at 2 (emphasis added). Plaintiff did not include any

information regarding its place of incorporation. Id.

        Two months later, plaintiff filed an amended complaint. ECF No. 15. Plaintiff again

asserted that the action was brought under the diversity statute. Id. Nonetheless, the amended

complaint’s only showing of complete diversity hinged on the assertion that plaintiff is a

“corporation with its principal place of business located at 3900 Capital City Blvd., Lansing,
Civil No. 16-3092 (ADC)                                                                 Page 2


MI 48906.” ECF No. 15 at 2 (emphasis added). Once again, plaintiff failed to proffer its place of

incorporation. Id.

       Pursuant to this Court’s sua sponte obligation to inquire into its own subject matter

jurisdiction and noticing the unprecedented increase in foreclosure litigation in this District, the

Court ordered plaintiff to clarify whether it is a corporation or a limited liability company

(“LLC”). ECF No. 49 at 2. The Court also explained the diversity statute requirements for both

corporations and LLC’s pursuant to the applicable case law and pointed out that the amended

complaint failed to establish plaintiff’s place of incorporation.

       On December 16, 2019, plaintiff filed a two-page motion “in compliance” with the Order

stating that plaintiff:

       clarifies that [plaintiff] is a limited liability corporation incorporated in
       Delaware, which sole member is Reverse Mortgage Investment Trust Inc.
       (RMIT), incorporated in Maryland and Reverse Mortgage Funding, LLC’s
       principal place of business is in Bloomfield, NJ. ECF No. 50.

       After a careful review of plaintiff’s motion at ECF No. 50, the Court entered an Order

granting plaintiff yet another opportunity to meet its burden. ECF No. 53. Furthermore, the

Court underscored the fact that after all these years plaintiff now avers that its principal place

of business was not in Michigan but instead in New Jersey. Id. Moreover, the Court also noted

that the motion in compliance missed its mark as it did not proffer sufficient information to

ascertain jurisdiction. Id. The Court noted that plaintiff:

       failed to properly identify what type of legal entity its ‘sole member’ is.
       Considering plaintiff’s track record in this case, the Court cannot be certain
       if plaintiff’s ‘sole member’ is a corporation or not. But more importantly,
Civil No. 16-3092 (ADC)                                                                Page 3


       even if the Court assumed that plaintiff’s ‘sole member’ was a corporation,
       the Court would still not be able to determine that complete diversity exists
       as plaintiff did not proffer Reverse Mortgage Investment Trust Inc.’s
       principal place of business. Id., at 3.

       Considering all loose ends regarding plaintiff’s citizenship, the Court granted plaintiff a

second opportunity to establish diversity and instructed plaintiff to file an affidavit of

jurisdictional facts with all the relevant information. ECF No. 53. The Court explicitly warned

plaintiff that “failure to comply with this order may result in sanctions, including the dismissal

without prejudice of the action.” Id. Finally, the Court granted plaintiff until February 18, 2020

to comply. Id.

       On February 13, 2020, plaintiff’s co-counsel, Valerie Hernández-Hernández, filed a

motion to withdraw as plaintiff’s legal representative leaving attorney Joel Figueroa-Rivera,

from GLS Legal Services, LLC, as plaintiff’s attorney of record. ECF No. 54. The motion to

withdraw at ECF No. 54 was signed by attorney Valerie Hernández-Hernández and attorney

Charline M. Jiménez-Echevarría, also from GLS Legal Services, LLC. Id.

       Plaintiff failed to comply with the Order at ECF No. 53.

II.    Analysis

       Here, the Court cannot ascertain that diversity exists among the parties. Rule 11(b) of the

Federal Rules of Civil Procedure holds attorneys responsible for “assur[ing] that all pleadings,

motions and papers filed with the court are factually well-grounded, legally tenable and not

interposed for any improper purpose.” Mariani v. Doctors Associates, Inc., 983 F.2d 5, 7 (1st Cir.

1993) (citing Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990). Despite Rule 11’s mandate,
Civil No. 16-3092 (ADC)                                                               Page 4


the Court finds significant inconsistencies among plaintiff’s representations, which to this date

remain unclear. As noted at ECF No. 53, plaintiff has repeatedly failed to explain why its alleged

principal place of business is in New Jersey instead of Michigan. To make matters worse,

plaintiff now claims to be a “limited liability corporation” 1 under Delaware law. ECF No. 50.

           But even if the Court disregards all the discrepancies, the available information is

insufficient to ascertain that complete diversity exists among the parties and, thus, that the Court

has subject matter jurisdiction over this action. In this District Court, citizenship of a limited

liability company or LLC is determined by the citizenship of all of its members. Pramco, LLC v.

San Juan Bay Marina, Inc., 435 F.3d 51, 54 (1st Cir. 2006). A sheer statement asserting that the

plaintiff’s members are not of the same citizenship as defendant fails to meet plaintiff’s burden

to show complete diversity. See D.B. Zwirn Spec. Opportunities Fund, L.P. v. Mehrotra, 661 F.3d

124, 125-26 (1st Cir. 2011).

           Plaintiff asserts that it is a limited liability company “which sole member is Reverse

Mortgage Investment Trust Inc. (RMIT), incorporated in Maryland.” ECF No. 50. However,

plaintiff did not proffer Reverse Mortgage Investment Trust Inc.’s principal place of business. It

is well settled that under 28 U.S.C. § 1332 a corporation “shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where

it has its principal place of business.” 28 U.S.C. § 1332(c)(1). Notably, with regard to a

corporation, diversity must be satisfied at its principal place of business and its place of


1   Plaintiff confuses the legal term “company” with “corporation” in its filings.
Civil No. 16-3092 (ADC)                                                              Page 5


incorporation. ACCO Brands USA LLC v. Piñeyro y Lara Comercial S.A., 27 F. Supp.3d 256, 260

(D.P.R. 2014). Here, it is impossible for the Court to determine plaintiff’s sole member’s

citizenship.

       In light of the fact that the Court is unable to determine that complete diversity exists

between the parties, the Court hereby DISMISSES without prejudice the amended complaint

for lack of subject matter jurisdiction, as no alternative ground for jurisdiction has been brought

by plaintiff. The Motion for Default Entry at ECF No. 52 is MOOT.

       Clerk of Court is to enter judgment accordingly.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 20th day of February, 2020.

                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
